Citation Nr: 1317782	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  11-34 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the cervical spine. 

2.  Entitlement to a disability evaluation in excess of 20 percent for degenerative arthritis of the thoracolumbar spine, with low back pain.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Additional development is required before the issues on appeal can be adjudicated.  Specifically, the January 2013 addendum to the October 2012 VA peripheral nerves examination must be associated with the record, the Veteran's VA outpatient treatment records dated in 2003 to the present must be obtained and associated with the record, and the RO must consider the pertinent evidence of record received subsequent to the February 2013 supplemental statement of the case.  

The Veteran contends that his current left upper extremity radiculopathy is the result of his service-connected cervical and thoracolumbar spine disorders.  In this regard, VA orthopedic examinations dated in October 2012 demonstrate complaints of upper extremity radiculopathy associated with the Veteran's service-connected thoracolumbar spine, as well as findings of left upper extremity radiculopathy associated with his service-connected cervical spine.

The Veteran also underwent a VA peripheral nerves examination in October 2012.  Upon review of the claims file, the examiner diagnosed moderate left upper peripheral neuropathy associated with diabetes mellitus.  In providing such diagnosis, the examiner noted a VA December 2003 nerve study, which demonstrates neuropathy of the lower extremities, as well as includes the December 2003 examiner's opinion, that the Veteran's lower extremity neuropathy was "more likely" related to his diabetes mellitus.  

The February 2013 supplemental statement of the case indicates that an addendum medical opinion was provided by VA dated in January 2013; however, such opinion is not of record.  Thus, the RO must obtain a copy of this opinion and associate it with the record.  If a copy of the opinion cannot be located, the Veteran must be scheduled for another appropriate VA examination to determine whether his current complaints of radiculopathy, as well as findings of such noted on VA examination in October 2012, are manifestations of his service-connected cervical and/or thoracolumbar spine disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2012). 

In addition, in a statement received in March 2013, the Veteran suggested that he had an upcoming appointment at VA in connection with his current appeal.  The most recent VA outpatient treatment record of record is dated in February 2008.  Further, the December 2003 VA nerve study referenced by the October 2012 VA examiner, is not of record.  Therefore, the RO must obtain the Veteran's complete VA outpatient treatment records dated in 2003 to the present, to include the December 2003 VA nerve study referenced by the October 2012 VA examiner, and associate them with the record.  38 C.F.R. § 3.159 (c) (2) (2012).  

Finally, following the issuance of the most recent February 2013 supplemental statement of the case, private treatment records dated in April 2007 and January 2012 were added to the evidence of record that the RO has not considered.  The Veteran did not waive initial consideration by the RO of these records.  Therefore, the additional evidence must be considered by the RO.  38 C.F.R. §§ 19.37, 20.1304 (2012).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's complete VA outpatient treatment records dated in 2003 to the present, the December 2003 VA nerve study referenced by the October 2012 VA examiner, and the January 2013 addendum opinion.  All records obtained must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  If the report of the January 2013 addendum opinion cannot be located, the Veteran must be afforded an appropriate VA examination to determine whether there are any neurological manifestations of his service-connected cervical spine and thoracolumbar spine disorders, to include his left upper extremity radiculopathy.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted, to include nerve conduction and/or electromyography studies.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must indicate whether any neurological findings are attributable to the Veteran's service-connected cervical spine disorder, as well as his thoracolumbar spine disorder.  The examiner must specify all neurologic symptoms, such as neuritis, neuralgia, sensory loss, body part dysfunction, etc., with specific reference to the nerve(s) affected.  The examiner must also state the severity of the impairment of the nerve(s) affected.  The examiner must provide an opinion as to whether any neurological symptomatology are wholly sensory or equate to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  

A complete rational for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  If the Veteran is scheduled for an examination, the RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Any obtained examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, which must include consideration of the evidence associated with the record after February 2013.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

